424 S.E.2d 905 (1992)
333 N.C. 168
In the Matter of Timothy BELK, Respondent.
WSOC TELEVISION, INC., Intervenor/Petitioner,
v.
STATE of North Carolina ex rel. ATTORNEY GENERAL; Charlotte-Mecklenburg Hospital Authority, The Children's Law Center; Mecklenburg County Area Mental Health, Development Disabilities and Substance Abuse Authority; and Mental Health Association of Mecklenburg County, Inc., Intervenor/Respondents.
No. 376P92.
Supreme Court of North Carolina.
December 17, 1992.
John H. Hasty, Charlotte, for intervenor/petitioner.
Ann Morgan Sanders, Helen B. Bradford and Marjorie L. Foley, Charlotte, for Children's Law Center.
Jane L. Oliver, Associate Atty. Gen., for the State.
Prior report: 107 N.C.App. 448, 420 S.E.2d 682.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Intervenor-Petitioner in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Attorney General; and upon consideration of the petition for discretionary review of the decision of the North Carolina *906 Court of Appeals, filed by Intervenor-Petitioner pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 17th day of December 1992."
The Petition for Discretionary Review is:
"Denied by order of the Court in conference, this the 17th day of December 1992."